621 F.3d 957 (2010)
Hernan Ismael DELGADO, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 03-74442.
United States Court of Appeals, Ninth Circuit.
September 2, 2010.
Hernan Ismael Delgado, Brett Dignam, Esquire, Sylmar, CA, pro se.
Niels W. Frenzen, Esquire, University of Southern CA Law School, Los Angeles, CA, Scott L. Shuchart, Yale Law School, New Haven, CT, for Petitioner.
CAS-District Counsel, Esquire, Office of the District Counsel Department of Homeland Security, San Diego, CA, Chief Counsel Ice, Office of the Chief Counsel Department of Homeland Security, San Francisco, CA, Norah Ascoli Schwarz, Senior Litigation Counsel, Linda S. Wendtland, Esquire, Erica Miles, U.S. Department of Justice, Washington, DC, for Respondent.
Prior report: 563 F.3d 863.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.